Citation Nr: 1442844	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a disorder of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from July 1960 to June 1963.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the claims listed on the title page of this decision in March 2013.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted before the undersigned in July 2011.  The Veteran previously testified at a personal hearing before the RO in December 2010. 


FINDING OF FACT

1.  The credible medical and lay evidence of record establishes that the Veteran did not complain of or seek medical evaluation for neck or left shoulder pain until more than 40 years elapsed after his 1962 service discharge.

2.  The medical evidence establishes that it is less than likely that there is a link between the Veteran's service, or a roll-over jeep accident, and his current cervical spine and left shoulder disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine (neck) disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran about evidence which may be relevant to assist in establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged that there was any defect in the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran to obtain service treatment records and pertinent treatment records and to obtain examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA treatment records from 2003 to the present, private medical statements, and lay statements have been obtained.  VA examination was conducted in April 2013.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified before a hearing officer at the RO and before the undersigned.  At both hearings, the issues were fully explained and additional evidence that might have been overlooked or would be relevant was suggested, in compliance with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  ,

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


Claim for Service Connection, Cervical Spine and Left Shoulder Disorders

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

A chronic disease manifested to the required degree within the applicable period specified by regulation may be presumed service-connected. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Arthritis is defined as a chronic disease which may be presumed service-connected if present within one year following a Veteran's service discharge. Id.  Under 38 C.F.R. § 3.303(b), a chronic disease may be associated with service by showing "continuity of symptomatology." See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (For this purpose, terms "chronic disease" and "continuity of symptomatology" only apply to the listed diseases at 38 C.F.R. § 3.309(a)).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  

Facts and Analysis 

Service treatment records reflect that the Veteran was treated in August 1962 for a contusion to the lumbar spine after a motor vehicle accident, described as a roll-over of a jeep.  Radiologic examination was limited to the lumbar spine.  The Veteran has provided photographs of a vehicle with damage consistent with a roll-over in a setting consistent with a military installation.  

The Board does not dispute the Veteran's contention that he sustained injury in a motor vehicle accident in service in August 1962.  However, the service treatment records disclose no complaints of neck or left shoulder pain prior to the Veteran's service discharge in June 1963.  The Veteran's spine and shoulders were described as normal in the 1963 separation examination, and the Veteran did not report any residual of the 1962 motor vehicle accident in the medical history he completed.  

Following his 1963 service discharge, the Veteran was employed in an orthodontist's office and in local sales for a total of about 35 years.  VA treatment records, which begin in June 2003 when the Veteran was about 62, reflect that he reported a history of prior medical treatment for hypertension, tinnitus, and high cholesterol; he did not report prior treatment for specific neck or left shoulder pain.  The VA treatment entries from 2003 to 2007 reflect that the Veteran did not specifically report or seek medical evaluation of neck or left shoulder pain.  A 2007 treatment note reflects that the Veteran reported unspecified aches and pains related to outdoor work described as "cutting down trees and moving them."  The fact that the Veteran did not specifically report neck or shoulder pain after performing activities the provider viewed as manual labor is unfavorable to the Veteran's claims.

In April 2008, the Veteran's "routine V.A. checkup" was conducted.  The Veteran again reported the same past medical history (hypertension, hypercholesteremia, tinnitus).  The Veteran requested evaluation of some "spots" on his skin on his back and buttocks, but he did not report neck or left shoulder pain.  A diagnosis of seborrheic keratosis was assigned for several areas of patchy, scaly growths on the Veteran's back in January 2009.  Again, the Veteran did not report joint complaints or pain.  The Board considers the lack of notation that the Veteran reported neck or left shoulder pain at the April 2008 or January 2009 treatment visits as strongly unfavorable to his claim.  This is because if he had been experiencing neck or shoulder pain, it would have been in his interests to do so to report such symptoms when he had the opportunity to do so. 

In July 2009, the Veteran sought service connection for injuries sustained when he was thrown out of a jeep through the canvas top.  In pertinent part he described injuries of the neck and left shoulder.  On VA examination conducted in October 2009, the Veteran complained of increasing severity of lumbar pain; there is no notation that the Veteran complained of neck or shoulder pain.  The examiner described the Veteran's cervical and thoracic spine curvatures as normal and found no abnormality of the cervical or thoracic muscles on objective examination.  

In February 2010, the Veteran contended that the examination was not adequate.  Radiologic examination of the cervical spine conducted in May 2010 disclosed moderately severe DDD and moderate compromise of the neural foramina.   There was "mild" osteoarthritis in the bilateral AC (acromioclavicular) joints.  

At a December 2010 hearing before the RO, and in his July 2011 hearing before the Board, the Veteran testified to his belief his construction duties in service, which included use of a jackhammer, and his jeep accident, were the causes of his current neck and left shoulder disorders.  The Veteran testified that his employment after service, for an orthodontist and in sales, did not involve manual labor, so there was no explanation for the current disorders over than the accident in service and the duties in service.  

The Veteran submitted private medical statements from CLP, DO.  In December 2010, Dr. CLP opined that the Veteran's "progressive pain and disability of the neck and shoulders" were "directly related" to a jeep rollover accident in service.  Dr. CLP provided no explanation for the opinion.  A May 2011 statement from Dr. CLP provided an opinion that the Veteran's active duty service and the accident therein, and the strains on his entire spinal column as the result of the Veteran's service-connected lower back injury, were more likely than not causative or contributory toward his present cervical spine disease and neck pain.  Dr. CLP provided no explanation for the opinion.

A January 2013 VA outpatient treatment note reflects "Arthralgia.  Degenerative joint disease, shoulders.  Degenerative cervical and lumbar disc disease.  Determined to be d[ue]/t[o] rollover accident in service."  However, the provider did not specify what record showed such determination, or when.  This notation appears to be based on a report from the Veteran.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional. See Grover v. West, 12 Vet. App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Further, even if the Board were to accept this notation as a diagnosis and positive nexus opinion, the record includes no rationale or basis for this conclusion.

At the April 2013 VA examination, the Veteran reported onset of neck pain and left shoulder pain 10 to 15 years after service.  The examiner opined that it was less than likely that a current cervical spine disorder was related to the Veteran's service.  The examiner explained that, since DJD and DDD of the neck were not shown prior to the 2010 radiologic examination, which was approximately 47 years after the Veteran's service discharge, review of medical literature revealed no support for a relationship (cause, effect) between military service ending 47 years earlier and a current neck or left shoulder disorder.  The examiner noted lack of evidence of onset of a neck or left shoulder disorder during service or shortly thereafter, with the Veteran himself stating that he noticed onset of a neck disorder 10 to 15 years after service.  

The examiner noted the Veteran's age (68) at the time of diagnosis of the neck and left shoulder disorders, and the lengthy period (47 years) which elapsed after service before the neck or left shoulder disorder was diagnosed.  The examiner opined that, although the cause of the Veteran's current DDD and DJD of the cervical spine was unknown, a nexus to service, "to include the roll over MVA" "can't be made."  

The examiner who conducted the VA examination in early April 2013 and rendered this opinion noted that the Veteran's claims file was not available for review.  Therefore, a second VA provider reviewed the claims files later in April 2013.  The reviewer stated agreement with the opinion rendered earlier that month, stating that Veteran's neck and left shoulder symptoms at this time "cannot reasonably be connected" to his service when there were multiple other aging/occupational/daily activity factors in the intervening (more than 45) years.  

The examiner and the reviewer both further noted that the mild arthritis in the bilateral AC joints was consistent with aging.  With consideration of these factors, both the examiner and the reviewer opined that a nexus to military service for a left shoulder disorder "can't be made."  

Thus, the evidence is unfavorable to the Veteran under each theory provided by law for entitlement to service connection.  As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  The evidence establishes that no neck or shoulder disorder was treated or noted in service.  The Veteran does not contend that a neck or left shoulder disorder pre-exited his service, so "aggravation" in service is not applicable in this case.  

Although arthritis is defined as a chronic disease that may be presumed service-connected, there is no medical evidence that the Veteran manifested arthritis of the neck or left shoulder within one year following his service discharge.  Rather, the Veteran's statements and testimony make it clear that, although he reported he had suffered a "lot" of pain over the years, he did not seek medical evaluation of neck or left shoulder complaints until after he submitted the July 2009 claim for service connection, some 45 years after his 1963 service discharge.  It is not credible that the Veteran would have experienced chronic neck or left shoulder pain for 45 years, beginning proximate to service, without seeking medical evaluation.  Moreover, the VA outpatient treatment records from 2003 through 2008 reflect that the Veteran did not report neck or left shoulder pain specifically, and did not report a past history of neck or left shoulder pain or treatment.  The credible evidence demonstrates that service connection for a neck or back disorder may not be presumed.  

The Veteran has submitted medical opinion stating that his neck and left shoulder pain were "progressive," but this statement does not establish that either disorder was present within one year after service.  The Veteran stated, at his 2013 VA examination, that he first noticed neck and left shoulder pain 10 or 15 years after his service.  The Veteran also testified that he went through "rehab" for his left shoulder and neck pain.  However, as this treatment was during the pendency of this appeal, it would not be favorable to substantiate that either disorder was present within one year after the Veteran's service or chronically and continuously thereafter.  The Board further notes that the Veteran did not identify the provider or submit the records or authorize VA to obtain these records, despite having been afforded opportunity to do so.  Although arthritis is defined as a chronic disorder, see 38 C.F.R. § 3.309(a), the credible and persuasive evidence establishes that neck and left shoulder pain were not present chronically and continuously following the Veteran's service.  The evidence is unfavorable, by a definite preponderance, to a grant of service connection under this method of establishing entitlement.

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  In this case, the only evidence favorable to the claim that a neck or left shoulder disorder was incurred in service is the Veteran's lay statements and the medical statements of Dr. CLP.  As a lay individual, the Veteran is competent to state that he recalls having neck or left shoulder pain, but he is not competent to state an opinion relating a current neck or left shoulder disorder to a specific etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).

As to the medical statements provided by Dr. CLP, those statements fail to provide a basis or rationale for any opinion rendered.  The Board finds that the 2013 VA medical opinions that there is no cause and effect or nexus relationship between the Veteran's service, or any incident therein, and a current neck or left shoulder disorder, are far more persuasive than the opinions from Dr. CLP.  Thus, the preponderance of the evidence is against the Veteran's claim under this theory of entitlement.  Dr. CLP also states that "strains" on the Veteran's spinal column were causative or contributory to the Veteran's present cervical spine disorder and neck pain.  Again, Dr. CLP did not provide a rationale or reference to a basis in the clinical records for this finding, in contrast to the VA examiners, who clearly explained that given the length of time since the Veteran's service, and the fact that the degree of arthritis present is consistent with the Veteran's age, the Veteran's current disorders could not "reasonably" be connected to his service or incident therein.  

The preponderance of the evidence is against the claims under each theory of entitlement to service connection.  38 U.S.C.A. § 5107(b).  There is no reasonable doubt, and the claims must be denied.  


ORDER

The appeal for service connection for neck disorder is denied.   

The appeal for service connection for a left shoulder disorder is denied.   



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


